Filed 4/6/21 P. v. Moisa CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                          F077818
           Plaintiff and Respondent,
                                                                            (Super. Ct. No. PCF287834)
                    v.

 JOHN MOISA IV,                                                                        OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Tulare County. Antonio A.
Reyes, Judge.
         Jennifer A. Mannix, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Michael P. Farrell, Assistant Attorney General,
Daniel B. Bernstein and Dina Petrushenko, Deputy Attorneys General, for Plaintiff and
Respondent.
                                                        -ooOoo-
                                                INTRODUCTION
         A jury convicted defendant John Moisa IV of first degree murder with a firearm
enhancement after he repeatedly shot at an individual outside of a party. The victim
suffered six gunshot wounds and died as a result of the shooting. At trial, defendant
testified on his own behalf that the victim pulled something from his waistband defendant
believed to be a gun or knife; defendant feared for his life and shot him. Defendant
admitted lying to police after the incident and denying he fired the gun or knew who
committed the shooting. However, as the questioning progressed, he told the police he
had lied and admitted to the shooting.
       In multiple issues on appeal, defendant argues: (1) the court erred in admitting
gang evidence because it was irrelevant and more prejudicial than probative; (2) the court
prejudicially erred in instructing the jury with CALCRIM No. 371 regarding adoptive
admissions and (3) with CALCRIM No. 361 regarding the failure to explain or deny
adverse testimony because the instructions were unsupported by the evidence and
violated defendant’s due process rights; (4) the cumulative effect of these errors resulted
in a violation of defendant’s due process rights; (5) he should be entitled to remand for
the court to strike certain fees and stay certain fines imposed at sentencing until an ability
to pay hearing is held; and (6) the court abused its discretion in failing to strike his
firearm enhancement or, alternatively, it should be given the opportunity on remand to
consider imposing a lesser sentence under Penal Code1 sections 12022.53, subdivisions
(b) or (c) in lieu of the life term imposed under subdivision (d).
       We affirm the judgment.
                               FACTUAL BACKGROUND
       Defendant shot the victim, Wallace Varela, in the early morning hours of
August 25, 2013. At trial, the prosecution argued the shooting was premeditated and that
defendant had the intent to kill. The defense argued defendant shot the victim in self-
defense.



1      Unless otherwise indicated, all further statutory references are to the Penal Code.


                                               2.
I.     Prosecution
       On August 25, 2013, Alberto S. and his brother, Wallace, went to a party in
Lindsay at around 9:00 or 10:00 p.m. They were there for about 30 minutes and the
police arrived. Alberto and Wallace then left the party and went to their cousin’s house.
Their other cousin Mark heard about another party in Porterville; Wallace, Alberto, and
Mark decided to go. As they were entering the house, an individual standing outside
asked Mark about his hat, which made Mark uncomfortable. When they were inside the
house, Alberto saw nine people in the living room who Alberto described as having the
“demeanor” of “gang bangers” based on the way they talked, dressed, and acted.
Defendant was among those nine people.
       Alberto and Wallace walked in and sat down at the kitchen table where there was
another male whom Alberto spoke to before the male glanced at the individuals in the
living room and walked away. Alberto was nervous and Wallace told him, “let’s leave,
let’s leave.” Mark had left at that point. Defendant was staring at Alberto and Wallace
and “being real friendly.” Defendant hunched over from a standing position and told
Alberto, “Hey, don’t choke on that cap of your beer,” because the cap of Alberto’s beer
was missing. Alberto thought the comment was odd. Defendant just stood there staring
at Alberto and Wallace, and Alberto told Wallace, “let’s go.” They were in the house for
a total of 15 to 20 minutes.
       The party host, Amy P., testified the vibe at the party was initially “normal” but
she too acknowledged towards the end people, including herself, became uncomfortable
and wanted to leave. She testified she felt uncomfortable because she believed some of
the men at her house were gang members.
       Alberto and Wallace then walked out the front door and closed it behind them.
They walked side by side down the sidewalk to the road and then Alberto heard a spark
that sounded like a firework behind them. According to Alberto, he jumped to the right,
looked back, and saw “the defendant emptying the clip into [his] brother.” Defendant


                                             3.
was about 14 feet away. Alberto denied that Wallace reached for his waistband as they
were walking out. He testified defendant shot Wallace in the back; Wallace spun around,
fell, and tried to get back up. Amy reported to police she opened the front door and saw
defendant with his arms outstretched; she noticed he had a handgun in his hand when he
turned and ran away. She identified defendant’s photograph in a photographic lineup
after the incident.
       Alberto tried to chase defendant, but defendant was too fast. Alberto then went
back to Wallace who was “face down with his back in the air like he was trying to get
up.” Alberto flipped Wallace onto his back. He denied removing anything from
Wallace’s person or that Wallace had a weapon that night. Alberto also denied that he
had a weapon that night. Approximately five minutes later, Alberto’s cousin arrived.
Wallace was unconscious at that point; Alberto was holding Wallace’s wounds.
       Officer Michael Gray responded to the scene at around 2:00 a.m. He saw Wallace
lying on the ground and a group of people standing nearby. Wallace’s clothes were
bloody and his breathing was labored. Alberto was angry and yelling at Wallace to get
up. Alberto would not let Gray get near Wallace, and Gray was concerned with engaging
with Alberto in light of how upset he appeared. Gray saw a family member roll Wallace
over onto his back from a fetal position and Gray saw holes on Wallace’s body where his
shirt pulled up. Gray did not notice anything in Wallace’s waistband. The police did not
recover any weapons from the scene.
       The forensic pathologist who conducted an autopsy on Wallace’s body testified he
observed seven gunshot wounds on Wallace’s body. There were two “entrance wounds”
on Wallace’s back and one in his buttocks. There was also an entrance wound and a
graze wound on the front side of Wallace’s body. There was also an entrance and exit
wound on Wallace’s right arm caused by one bullet.




                                           4.
II.    Defense
       Defendant testified on his own behalf. He recalled arriving at the party in
Porterville with five other people. There were already a few people at the party, but
Wallace and Alberto had not yet arrived. At the time, defendant did not know Wallace or
Alberto. Defendant walked around and shook hands with people and introduced himself
upon arriving.
       He recalled speaking to Alberto at one point. He explained Alberto and Wallace
were disconnected from the rest of the party; everybody else was in the living room
sitting on couches. So, defendant spoke to Alberto in an effort to break the ice and bring
the groups together. Alberto had grabbed a beer and defendant told him, “If that’s not
your beer watch out because the caps broken and it might be inside the beer just so you
don’t choke on it when you drink.” He denied trying to start a fight or speaking with
animosity when making the comment. He also recalled asking Wallace if he was “high,”
and Wallace nodding in response.
       Defendant was with his brother Dallas during the entire party. He recalled Dallas
giving mean looks to Wallace. Defendant testified there was a verbal altercation during
the hour or two he was inside the party. The altercation occurred between Dallas’s
friends and Wallace. Someone asked Wallace where he was from and if he was “a
homie,” and Wallace responded with “disrespectful” comments towards Dallas’s friends.
According to defendant, Wallace said, “I don’t do that buster shit,” which offended
Dallas and his friends. Dallas told Wallace, “Hey, he just asked you a question, not to get
crazy with him.” Wallace then “jumped up and sa[id], ‘What mother fucker’ ” to Dallas.
According to defendant, he then jumped in front of Dallas, between him and Wallace,
and said, “Nobody is going to lay hands on my brother.” Wallace then said to defendant,
“Let’s go outside.” Defendant told Dallas to stay inside, and he complied.
       Defendant then went outside with Wallace to confront him for being disrespectful
to Dallas. Wallace and Alberto walked out of the house first. They walked into the street


                                            5.
and were about 12 to 15 feet from defendant. Defendant then heard Wallace yell, “Hey,
come here,” and Wallace ran towards defendant. Defendant testified he saw Wallace
holding his waistband; defendant saw something in Wallace’s waistband with a brown
handle but could not tell if it was a gun or a knife. Defendant thought Wallace was
reaching for a weapon and he believed he was in danger; he testified he saw Wallace’s
hand on the handle. Defendant had a .32-caliber revolver with him that night that he
carried for “protection.” The gun had six bullets in it that day.
       Defendant admitted he shot Wallace “with everything [he] had” that night but
testified he did it because he feared his life was in danger. Wallace was running at
defendant, and defendant shot him in response. According to defendant, Wallace was
facing him when defendant initially shot him. Defendant continued to shoot when
Wallace turned around. Defendant testified he “was so scared at the time … [he] just
couldn’t stop” shooting. He then ran from the scene to his mother’s house because he
“didn’t want further conflict.” He threw the gun toward a drain on the way.
       Defendant testified he did not trust the police and had a general fear of them. He
recalled giving a statement to the police about the night Wallace was shot. He conceded
he did not immediately tell the police he was the shooter because defendant did not trust
them. He believed the interviewing officer was “being manipulative” and “trying to
coerce [him] into giving … testimony that he wanted.” Defendant reported he lied during
the interview about “[a] lot of stuff,” including that he was not part of the shooting and
that he exited the house before the victim. He testified he told the police he was lying
about everything.
       The defense also introduced testimony from witnesses detailing a past incident
during which the victim in this case, Wallace, and another male approached three other
males and they began to fight. During that fight, Wallace’s accomplice hit an individual
over the head with a scooter, resulting in the individual’s ultimate death. Wallace was
convicted of voluntary manslaughter under an aiding and abetting theory in connection

                                             6.
with the incident. One of the witnesses also testified about a past incident during which
he saw Wallace breaking into and taking items out of the witness’s roommate’s truck.
According to the witness, Wallace attempted to hit him with a cane when he confronted
him, and then Wallace returned to the property with several individuals wanting to have a
physical confrontation.
III.   Rebuttal
       In rebuttal, the prosecutor introduced the video and audio recording of the police
interview with defendant on August 26, 2013, after the shooting.
IV.    Verdict and sentencing
       The jury convicted defendant of first degree murder in violation of section 187,
subdivision (a) and found true the allegation he personally discharged a firearm causing
great bodily injury and death in violation of section 12022.53, subdivision (d). The court
sentenced defendant to an indeterminate term of 25 years to life plus an additional
25 years to life for the firearm enhancement to be served consecutively.
                                      DISCUSSION
I.     The Court did not Err in Admitting Gang-Related Evidence
       First, defendant argues the court erred in admitting gang-related evidence because
it was irrelevant and more prejudicial than probative.
       A.     Relevant Procedural History
       Before trial, defendant moved to exclude any evidence regarding whether he was a
member or associate of a criminal street gang and/or that any of his friends were
members or associates of a criminal street gang. He argued he was not charged with
being a member of a criminal street gang and admitting such evidence would result in
undue prejudice and bias in the minds of the jury.
       The prosecutor acknowledged there were no gang allegations in the case and she
was not trying to prove defendant was a gang member. However, she asserted certain



                                            7.
gang evidence was relevant because “the individuals at the party are going to give their
lay opinion that [defendant] and his friends were gang members” based on “how they
were acting.” The prosecutor asserted the witnesses would say “[p]eople were leaving
the party because of the uncomfortableness and uneasiness of the gang members present
at the party.” The prosecutor suggested the court “give a limiting instruction” explaining
the jury “heard lay opinions of who was present at the party,” but “[w]e are not saying
that [defendant] is an actual validated gang member nor are [there gang allegations] in
this case, but the witnesses described them based upon their perception.”
       Defense counsel again objected on relevance and Evidence Code section 352
grounds asserting it would “inflame the passions of the jury to mention ‘gang members’ ”
and the jury would be “less inclined to give [defendant] a fair trial.” He argued the
witnesses were not qualified to opine regarding whether or not individuals were gang
members. He further asserted the perceptions of lay witnesses other than the victim were
not relevant to the case. The court overruled defendant’s objection and held admissible
the anticipated testimony as it was represented by the prosecutor that individuals at the
party “looked like gangsters.”
       During trial, the court held a conference outside the presence of the jury after the
prosecutor asked Wallace’s cousin, Mark, what he was wearing on the night of the
shooting and defense counsel objected on relevance grounds. The prosecutor explained
she intended her question to elicit testimony Mark was wearing a hat that had the letters
“TC” on it. She argued the people standing outside asked Mark if he was “a home boy,”
and he said, “no.” The court noted, “[o]bviously TC would mean in and of itself Tulare
County,” “which is reference to a Norteño street gang,” though jurors would not be
aware. The prosecutor responded Mark would say it was a Minnesota Twins hat.
       Defense counsel reiterated his objection on relevance grounds and also objected
on Evidence Code section 352 grounds. He argued Mark could not identify defendant as
a member of the group that directed the question toward him and “there’s no relevance to

                                             8.
an unknown group asking [Mark] this in relation to the murder between [defendant] and
[Wallace].” He further argued the probative value of such evidence did not outweigh its
prejudicial effect because the jurors would infer defendant is a gang member and want to
find him guilty on that basis when there was no evidence defendant was a part of the
group questioning Mark.
      The court held it would allow Mark to testify about what he was wearing. Mark
proceeded to testify he was wearing a Minnesota Twins hat that individuals outside the
house asked him about. Mark testified he felt uncomfortable as a result of the question.
      During his direct examination of defendant, defense counsel asked defendant
about his statement to the police after the shooting. The prosecutor objected on hearsay
grounds, and defense counsel argued defendant’s prior statements were admissible as
prior inconsistent and prior consistent statements once the foundation had been laid. The
court noted defendant’s statement to police was “obviously inconsistent” given
defendant’s testimony that he had lied; the court also confirmed the statement was a party
admission and defense counsel agreed. The parties also agreed defendant’s testimony
had opened the door for the prosecutor to question him regarding his prior police
contacts, but defense counsel reserved the right to make an Evidence Code section 352
argument regarding their admission.
      Defendant testified regarding a prior “bad experience” he had with a police officer
during which defendant denied being a gang member. The prosecutor then argued the
testimony opened the door for her to introduce defendant’s subsequent admission to the
police after the charged shooting that he was a Northerner because such a statement “goes
to impeachment.” She argued defendant’s testimony, in which he recounted denying he
was a gang member to an officer during a prior encounter, was inconsistent with
defendant’s statement to police in this case in which he admitted he was a Northerner.
The court agreed defendant’s admission to police regarding his gang status in his
statement after the charged shooting was inconsistent with his testimony and, thus,

                                            9.
admissible. Defense counsel argued, even then, the probative value of such evidence did
not substantially outweigh its potential for prejudice. He asserted if the court allowed the
prosecutor to ask defendant about this statement, it would make the case appear to be a
gang case although it was not. The court overruled defense counsel’s objection and held
the prosecutor could ask defendant about the statement he gave to the police after
Wallace’s shooting.
       Finally, before the prosecutor introduced defendant’s recorded statement to police,
defense counsel objected pursuant to Evidence Code section 352 and asked the court to
sanitize portions of defendant’s statement. He explained, during the interview, the
officers referred to defendant as being with his “homeboys, as well as asking him his
affiliation with any criminal street gangs.” Defense counsel asserted the court initially
ruled it would exclude references to gangs, including defendant’s alleged affiliation, but
it subsequently permitted the prosecutor to question defendant regarding his inconsistent
statements about being a Northerner. Defendant objected to the referenced statements in
defendant’s police interview on relevance grounds asserting such evidence was not
relevant to the charges in this case. He further argued, continually allowing or eliciting
“testimony about [defendant’s] statements about being … a Northerner or being
associated with northern gang member [sic] is highly prejudicial.”
       The prosecutor argued defendant testified and opened the door to the admission of
the entirety of his statement to police—including his statement that he was a Northerner,
the only gang member at the party, and a question regarding the names of his
“homeboys”—because defendant testified he lied throughout the interview. Defense
counsel denied defendant raised the issue of being a Northerner and, irrespective, asserted
the probative value of defendant saying he was a Northerner and the only gang member
at the party did not outweigh its prejudicial effect nor was it relevant to the charges.
Rather, such statements only served “to inflame the passions of the jury to find



                                             10.
[defendant] guilty because he’s a gang member.” Defense counsel asked the court to
sanitize the recorded statement and related transcript accordingly.
       The prosecutor responded the video was highly relevant and defendant raised the
question of the officers’ conduct throughout the entire interview by testifying they were
being “manipulative.” She asserted “[r]edacting any portion would make it so we could
not show the video and only the audio.” The prosecutor further noted defendant already
testified he was a Northerner, so the video would not result in additional prejudice.
       The court stated both counsel had access to defendant’s interview with police prior
to trial and no motions in limine were raised regarding sanitizing his statement. Defense
counsel disagreed. The court went on to note defendant raised the issue of the manner in
which the statement was taken and how the officers treated him during the interview.
The court then held the entire interview to be admissible.
       B.     Standard of Review and Applicable Law
       Evidence is admissible only if it is relevant. (Evid. Code, § 350.) All relevant
evidence is admissible except as otherwise provided by a statutory or constitutional
exclusionary rule. (See Cal. Const., art. I, § 28, subd. (f)(2); Evid. Code, § 351.)
Relevant evidence is defined as evidence “having any tendency in reason to prove or
disprove any disputed fact that is of consequence to the determination of the action.”
(Evid. Code, § 210.) The general test of relevance “ ‘is whether the evidence tends
“logically, naturally, and by reasonable inference” to establish material facts such as
identity, intent, or motive.’ ” (People v. Bivert (2011) 52 Cal.4th 96, 116‒117.)
       A court may exclude evidence “if its probative value is substantially outweighed
by the probability that its admission will (a) necessitate undue consumption of time or
(b) create substantial danger of undue prejudice, of confusing the issues, or of misleading
the jury.” (Evid. Code, § 352.) “Under Evidence Code section 352, the trial court enjoys
broad discretion in assessing whether the probative value of particular evidence is



                                             11.
outweighed by concerns of undue prejudice, confusion or consumption of time.” (People
v. Rodrigues (1994) 8 Cal.4th 1060, 1124.) “Where, as here, a discretionary power is
statutorily vested in the trial court, its exercise of that discretion ‘must not be disturbed on
appeal except on a showing that the court exercised its discretion in an arbitrary,
capricious or patently absurd manner that resulted in a manifest miscarriage of justice.’ ”
(Id. at p. 1124, italics in original; accord, People v. Olguin (1994) 31 Cal.App.4th 1355,
1369.)
         Defendant has the burden on appeal to establish an abuse of discretion. (See
People v. Hendricks (1988) 44 Cal.3d 635, 646.) “[S]tate law error in admitting evidence
is subject to the traditional Watson[2] test: The reviewing court must ask whether it is
reasonably probable the verdict would have been more favorable to the defendant absent
the error.” (People v. Partida (2005) 37 Cal.4th 428, 439.) Federal due process is
offended only if admission of the irrelevant evidence renders the trial fundamentally
unfair. (Ibid.)
         In cases not involving a gang enhancement, “evidence of gang membership is
potentially prejudicial and should not be admitted if its probative value is minimal.”
(People v. Hernandez (2004) 33 Cal.4th 1040, 1049.) “But evidence of gang
membership is often relevant to, and admissible regarding, the charged offense.
Evidence of the defendant’s gang affiliation … can help prove identity, motive, modus
operandi, specific intent, means of applying force or fear, or other issues pertinent to guilt
of the charged crime.” (Ibid.)
         C.    Analysis
         Defendant argues the court prejudicially erred in admitting the cited testimony and
gang-related evidence because it was irrelevant and more prejudicial than probative. He
argues such evidence was irrelevant because the evidence did not suggest gangs were

2        People v. Watson (1956) 46 Cal.2d 818 (Watson).


                                              12.
involved in the charged incident, nor were there any gang-related allegations. He further
contends such evidence was far more prejudicial than probative “because the testimony
told the jury that [defendant] was a gang member and inferentially provided the jury with
an improper motive for the murder.” Finally, defendant asserts the challenged evidence
“allowed the jury to disregard the defense theory for improper reasons.” Defendant
specifically challenges the lay opinion testimony of Alberto and Amy that the males at
the party were gang members, the admission of Mark’s testimony regarding what he was
wearing on the night of the shooting and that the bystander’s comment made him
uncomfortable, and defendant’s admission that he was a Northerner, as irrelevant to the
charged crimes.
       The People respond Alberto’s and Amy’s testimonies were “relevant to establish
[defendant’s] motive for murder and [Amy’s] reluctance to testify and it was minimally
prejudicial.” The People further argue Mark’s challenged testimony regarding his hat
was not “gang-related” evidence; thus, it was not error to admit it. Finally, they assert,
defendant’s admission regarding his gang membership was relevant to attack his
credibility because he initially denied gang membership at trial. They also argue such
evidence was relevant to establish his motive to kill Wallace and, in any event, was
harmless.
       We cannot conclude the trial court abused its broad discretion in admitting the
challenged evidence. First, with regard to Alberto’s and Amy’s testimony discussing
their perception of the individuals at the party, we conclude such evidence was relevant
to a disputed issue at trial—the circumstances that led up to the shooting, including
motive. Here, both Alberto and Amy testified they and other partygoers were
uncomfortable based on their perception that some of the attendees were gang members.
And Mark’s testimony further gave context to the environment leading up to the
shooting. Thus, such evidence was directly relevant to the circumstances that motivated
the ultimate shooting. (See People v. Duong (2020) 10 Cal.5th 36, 63–65 [though no

                                             13.
gang allegations were charged, gang evidence was relevant to give “context to the
shooting” and explained “defendant’s willingness to shoot a complete stranger minutes
after a verbal spat”].) Such evidence did not have to be dispositive of the disputed fact in
order to be admissible. (See id. at p. 65; People v. Richardson (2008) 43 Cal.4th 959,
1003.) Additionally, we cannot conclude such evidence was more prejudicial than
probative. Rather, neither Alberto, Amy, nor Mark singled defendant out as a gang
member. Instead, they broadly discussed a group of individuals at the party and the
environment in the house, providing context for the subsequent shooting.
       Furthermore, under Evidence Code section 780, a “jury may consider in
determining the credibility of a witness any matter that has any tendency in reason to
prove or disprove the truthfulness of his testimony at the hearing.” By taking the stand to
testify, a defendant places his own credibility at issue and becomes subject to
impeachment in the same manner as any other witness. (People v. Gutierrez (2002)
28 Cal.4th 1083, 1139.)
       Here, during direct examination, defendant discussed a prior “bad experience” he
had with police during which he was approached by an officer who asked him if he was a
gang member; defendant denied gang membership in response. The court held such
testimony opened the door for the prosecutor to introduce defendant’s subsequent
admission that he was a “Northerner” in his interview with police related to the shooting
as a prior inconsistent statement.
       We cannot conclude the court abused its discretion in determining defendant’s
admission regarding his gang status was relevant to a disputed issue at trial—defendant’s
credibility—and inconsistent with his testimony such that it was admissible to impeach
him. (See Evid. Code, § 780 [evidence relevant to credibility of witness includes “any
matter that has any tendency in reason to prove or disprove the truthfulness of his
testimony” including prior inconsistent statements].) Indeed, defendant’s credibility was
a central issue to this case. His testimony provided the basis for his defense theory—that

                                            14.
he acted in self-defense—and the jury was tasked with accepting or rejecting defendant’s
version of the events that took place on the night of the shooting. The prosecutor was
entitled to probe defendant’s testimony in detail and the scope of cross-examination was
broad. (See Evid. Code, § 780, subd. (i) [trial court may admit otherwise inadmissible
evidence for impeachment purposes to prove or disprove the “existence or nonexistence
of any fact” about which a witness has testified or opened the door]; accord, People v.
Dykes (2009) 46 Cal.4th 731, 764 [“When a defendant chooses to testify concerning the
charged crimes, the prosecutor can probe the testimony in detail and the scope of cross-
examination is very broad.”].) Additionally, defendant testified he denied gang
membership to police in a prior encounter though he subsequently admitted to police in
his statement following the shooting that he was a Northerner.
       The trial court could reasonably conclude defendant’s representation in front of
the jury that he previously denied gang membership was inconsistent with his subsequent
admission he was a Northerner in his statement to police after the shooting. (See People
v. Bojorquez (2002) 104 Cal.App.4th 335, 343 [court did not abuse its discretion in
admitting evidence of defendant’s admission of gang membership on a specific occasion
to impeach his denial at trial that he had admitted gang membership and that his gang
membership had ended earlier].) Additionally, defendant’s contention that his denial of
gang membership at an earlier point in time was not inconsistent with his later
representation of gang membership thereby prohibiting its admissibility is without merit.
(See generally People v. Williams (1997) 16 Cal.4th 153, 250 [evidence defendant
terminated gang membership goes to weight not admissibility of gang evidence
subsequently seized from his bedroom].)
       We further conclude the probative value of the referenced evidence was not
outweighed by its potential for prejudice. Here, as discussed, the challenged evidence
tended to reflect on defendant’s credibility, a central issue in the case; thus, it had “more
than minimal probative value.” And, given the limited nature of the admitted evidence

                                             15.
and the relevance to the charged crimes, we cannot conclude the probative value of such
evidence outweighed its potential for prejudice. (See People v. Duong, supra, 10 Cal.5th
at p. 64 [gang evidence was not more prejudicial than probative where it was limited to
testimony regarding people’s affiliations, no gang expert testified, and there was no
evidence of any other gang-related activity].)
       Defendant’s reliance upon People v. Albarran (2007) 149 Cal.App.4th 214 to
support a contrary conclusion is misplaced. In Albarran, a jury convicted the defendant
of attempted murder, shooting at an inhabited dwelling, and three counts of attempted
kidnapping for carjacking, and it found true allegations the charges were committed for
the benefit of a criminal street gang. (Id. at p. 217.) The trial court granted the
defendant’s motion for new trial, holding insufficient evidence supported the gang
allegations given the lack of evidence linking a gang to the crime. (Ibid.) The court,
however, denied the motion for new trial as to the underlying charges, finding the gang
evidence was relevant to issues of intent. (Ibid.) The appellate court reversed and held
the defendant was entitled to a new trial on all of the charges because the gang evidence
“was so extraordinarily prejudicial and of such little relevance that it raised the distinct
potential to sway the jury to convict regardless of Albarran’s actual guilt” such that it
rendered the defendant’s trial “fundamentally unfair.” (Id. at pp. 228, 232.) The
Albarran court noted “[e]vidence of Albarran’s gang involvement, standing alone, was
sufficient proof of gang motive”; however, the admission of lengthy, detailed “[e]vidence
of threats to kill police officers, descriptions of the criminal activities of other gang
members, and reference to the Mexican Mafia had little or no bearing on any other
material issue relating to Albarran’s guilt on the charged crimes and approached being
classified as overkill.” (Id. at p. 228.) The Albarran court held, “[g]iven the nature and
amount of this gang evidence at issue, the number of witnesses who testified to
Albarran’s gang affiliations and the role the gang evidence played in the prosecutor’s



                                              16.
arguments, we are not convinced beyond a reasonable doubt that the error did not
contribute to the verdict.” (Id. at p. 232.)
       Unlike in Albarran, here, the trial court admitted limited gang evidence to provide
context for the charged crime and to impeach defendant’s credibility. The court did not
permit, and the People did not seek to introduce, extensive, graphic evidence of gang
activity that was unrelated to the instant offenses. Albarran is inapposite.
       Accordingly, we find no abuse of discretion and reject defendant’s contention.
II.    Defendant was not Prejudiced by Instruction on Adoptive Admissions
       Defendant next asserts the court prejudicially erred in instructing the jury with
CALCRIM No. 357 regarding adoptive admissions because the instruction was not
supported by the evidence and was harmful to defendant.
       A.     Procedural History
       During the jury instruction conference, the court noted its intent to give
CALCRIM No. 357 on adoptive admissions. Defense counsel argued the instruction did
not apply. The court and the prosecutor asserted the instruction could apply to
defendant’s Mirandized out-of-court statement. Defense counsel objected stating, “I
don’t believe he made any adopted admissions in his recordings, in his confession.” The
court noted defendant “admitted he possessed a firearm” and that “he fired a firearm.”
Defense counsel responded, “that’s not an adopted admission. That’s him admitting.”
Defense counsel further argued, “an adopted admission is if I say did you do this and you
don’t deny it and you like s[hr]ug your shoulders. That’s an adopted admission. You
could have denied it but you didn’t. It doesn’t apply.” The following exchange took
place before the court ruled it planned to give the instruction:

              “[PROSECUTOR]:I think it -- the defendantsaid he told the officers
       he lied but he didn’t actuallytell the officers he lied.Okay, come on, we
       don’t believe you, you don’t know who you’re with and things.




                                               17.
              “[DEFENSE COUNSEL]:He gave affirmative statements.Adoptive
       statements is about conduct whether or not youdenied it or not.He denied
       everything.

              “THE COURT:Okay.But what the instruction does is speaking of
       something that goes to the juryobviously.It discusses the elements of [sic]
       before considering it and then the instruction says if you decide that all
       these requirements have been met you may conclude that the defendant
       admitted the statement wastrue.If you decide any of these requirements
       have not been met you must not consider either the statement or the
       defendant’s response for any purpose.

              “Okay, so there’s an in and there’s an out,okay.They can consider it
       they can make a finding itdoesn’t apply.

              “[DEFENSE COUNSEL]:If you’re ruling to accept it Ijust note my
       objection.

              “THE COURT: Okay, I’m going to go ahead and give it.”

       B.     Standard of Review
       Instructional errors are questions of law, which we review de novo. (People v.
Posey (2004) 32 Cal.4th 193, 218; accord, People v. Cole (2004) 33 Cal.4th 1158, 1210.)
We must ascertain the relevant law and determine whether the given instruction correctly
stated it. (People v. Kelly (1992) 1 Cal.4th 495, 525–526.) If error is found under state
law, it is assessed for prejudice using the standard described in Watson, the question
being whether the defendant has demonstrated a reasonable probability he would have
obtained a more favorable result had the error not occurred. (People v. Moore (2011)
51 Cal.4th 1104, 1130.) The challenged instruction is viewed “in the context of the
instructions as a whole and the trial record to determine whether there is a reasonable
likelihood the jury applied the instruction in an impermissible manner.” (People v.
Houston (2012) 54 Cal.4th 1186, 1229.)
       Heightened scrutiny is applied when evaluating errors that infringe upon a party’s
due process rights, e.g., the use of jury instructions that relieve the prosecution of its
burden to prove each element of the charged offense beyond a reasonable doubt. (See


                                              18.
People v. Flood (1998) 18 Cal.4th 470, 491, 502–503.) Such errors are considered
prejudicial unless the reviewing court determines “beyond a reasonable doubt that the
error complained of did not contribute to the verdict obtained.” (Chapman v. California
(1967) 386 U.S. 18, 24.)
       C.     Applicable Law
       Pursuant to Evidence Code section 1221, “[e]vidence of a statement offered
against a party is not made inadmissible by the hearsay rule if the statement is one of
which the party, with knowledge of the content thereof, has by words or other conduct
manifested his adoption or his belief in its truth.” The statute “contemplates either
explicit acceptance of another’s statement or acquiescence in its truth by silence or
equivocal or evasive conduct.” (People v. Combs (2004) 34 Cal.4th 821, 843.) Under
this provision, “ ‘If a person is accused of having committed a crime, under
circumstances which fairly afford him an opportunity to hear, understand, and to reply,
and which do not lend themselves to an inference that he was relying on the right of
silence guaranteed by the Fifth Amendment to the United States Constitution, and he fails
to speak, or he makes an evasive or equivocal reply, both the accusatory statement and
the fact of silence or equivocation may be offered as an implied or adoptive admission of
guilt.’ ” (People v. Riel (2000) 22 Cal.4th 1153, 1189.)
       CALCRIM No. 357 instructs the jury regarding adoptive admissions, providing:

       “If you conclude that someone made a statement outside of court that
       (accused the defendant of the crime/ [or] tended to connect the defendant
       with the commission of the crime) and the defendant did not deny it, you
       must decide whether each of the following is true:

              “1.    The statement was made to the defendant or made in (his/her)
                     presence;

              “2.    The defendant heard and understood the statement;

              “3.    The defendant would, under all the circumstances, naturally
                     have denied the statement if (he/she) thought it was not true;


                                            19.
              “AND

              “4.    The defendant could have denied it but did not.

       “If you decide that all of these requirements have been met, you may
       conclude that the defendant admitted the statement was true.

       “If you decide that any of these requirements has not been met, you must
       not consider either the statement or the defendant’s response for any
       purpose.”

       D.     Analysis
       Defendant argues the court erred in instructing the jury with CALCRIM No. 357
because he did not make any adoptive admissions; thus, there was no basis for this
instruction. He asserts the error implicated his due process rights and, thus, reversal is
required because it cannot be shown the error was harmless beyond a reasonable doubt.
He further contends, even if the error is not deemed one of constitutional dimension,
there is a reasonable probability the result of his trial would have been more favorable if
the court had not instructed the jury with CALCRIM No. 357; accordingly, reversal is
still required. He asserts the instruction lessened the prosecution’s burden of proof and
permitted conviction on insufficient evidence because it “directed and allowed the jury to
dissect every word uttered by [him] during his interview in any [sic] unfair light.”
Defendant further argues CALCRIM No. 357 “gave undue credence to the detectives’
questions and opinions” and allowed the jury to reject defendant’s self-defense theory.
The People concede CALCRIM No. 357 was not supported by the evidence, but they
argue the instruction was harmless. We agree with the People.
       By its plain language, CALCRIM No. 357 instructs the jury it can only consider
evidence as an adoptive admission if the record establishes certain predicate facts to
support such a conclusion. (See People v. Combs, supra, 34 Cal.4th at p. 843 [noting
trial court submitted to jury the question “whether defendant’s conduct actually
constituted an adoptive admission”].) Thus, it does no more than offer the jury a
permissive inference which the jury could draw from the evidence. A jury instruction

                                             20.
that “suggests to the jury a possible conclusion to be drawn if the State proves predicate
facts, but does not require the jury to draw that conclusion,” does not lessen the
prosecution’s burden. (Francis v. Franklin (1985) 471 U.S. 307, 314.) Indeed, contrary
to defendant’s argument, the California Supreme Court has held CALJIC No. 2.71.5, the
predecessor to CALCRIM No. 357 discussing adoptive admissions, has no application to
the evidence, it is harmless; it does not reduce the prosecution’s burden of proof. (See
People v. Chism (2014) 58 Cal.4th 1266, 1299.)
       And, here, the court further instructed the jury: “Some of these instructions may
not apply depending upon your findings about the facts of the case. Do not assume just
because I give a particular instruction that I am suggesting anything about the facts.
After you have decided what the facts are, follow the instructions that do apply to the
facts as you find them.” We presume the jury followed the instructions and, as a result,
disregarded CALCRIM No. 357 as inapplicable. (See People v. Chism, supra, 58 Cal.4th
at p. 1299.) Accordingly, we conclude the error in instructing the jury with CALCRIM
No. 357 was harmless. (Ibid; Watson, supra, 46 Cal.2d at p. 836.)
       We reject defendant’s contention.
III.   The Court did not Prejudicially Err by Instructing the Jury with CALCRIM
       No. 361
       Defendant next contends the court abused its discretion in instructing the jury with
CALCRIM No. 361 (failure to explain or deny evidence) because it was not supported by
the evidence and violated defendant’s rights to due process and a fair trial.
       A.     Relevant Procedural History
       The court noted its intent to instruct the jury with CALCRIM No. 361 regarding
the failure to explain or deny adverse testimony. Defense counsel asked the court to
“include it” because he did not intend to call defendant in surrebuttal, which would have
permitted him to address adverse testimony brought up on rebuttal. The court noted,




                                            21.
“This instruction should only be given when the defendant testifies in [sic] the privilege
against self incrimination has not been successfully invoked. So I have to give it.”
       Accordingly, the court instructed the jury with CALCRIM No. 361:

              “If the defendant failed in his testimony to explain or deny evidence
       against him and if he could reasonably be expected to have done so based
       on what he knew, you may consider his failure to explain or deny in
       evaluating that evidence. Any such failure is not enough by itself to prove
       guilt. The People must still prove the defendant guilty beyond a reasonable
       doubt.

             “If the defendant failed to explain or deny, it is up to you to decide
       the meaning and the importance of that failure.”
       B.     Applicable Law
       The California Supreme Court has held CALCRIM No. 361 “applies only when a
defendant completely fails to explain or deny incriminating evidence, or claims to lack
knowledge and it appears from the evidence that the defendant could reasonably be
expected to have that knowledge.” (People v. Cortez (2016) 63 Cal.4th 101, 117.) “As
to incriminating evidence that a testifying defendant denies or explains, there is no
silence from which an inference ‘may flow.’ ” (Ibid.) “Even if the defendant’s testimony
conflicts with other evidence or may be characterized as improbable, incredible,
unbelievable, or bizarre, it is not … ‘the functional equivalent of no explanation at all.’ ”
(Ibid.) On the other hand, those circumstances suggest the defendant may have
“ ‘deliberately lied about something significant,’ ” in which case a court may instruct
jurors with CALCRIM No. 226, to “ ‘consider not believing anything that witness
says.’ ” (Ibid.)
       C.     Analysis
       Defendant argues it was error for the court to instruct the jury with CALCRIM
No. 361 because he was available for cross-examination and answered all of the
prosecutor’s questions; thus, the record did not support the instruction. He argues his



                                             22.
counsel erred in failing to object to the instruction, but the error should not be deemed
forfeited because it affected his substantial rights, namely, his due process rights.
Alternatively, he argues his counsel was ineffective in failing to object. He argues he
was prejudiced because CALCRIM No. 361 shifted the burden of production and
persuasion. He further contends the instruction impermissibly suggested to the jury
defendant failed to explain or deny evidence against him and invited them to draw a
negative inference, though he did not fail to explain or deny adverse evidence. He also
argues the instruction allowed the jury to dismiss his defense because he failed to refute
or deny every aspect of the prosecution’s case.
       The People respond, even if it was error for the court to instruct the jury with
CALCRIM No. 361, any prejudicial impact of the instruction “was mitigated by the
language of the instruction itself and the jury instructions as a whole.” Again, we agree
with the People; even if it was error to give CALCRIM No. 361, the error was harmless.
       First, we agree with the People the language of CALCRIM No. 361 mitigates
against prejudice by instructing the jury its application is premised upon the jury first
finding defendant failed to explain or deny evidence. And, as discussed, the jury was
instructed that some instructions may not apply in which case the jury should disregard
them. We presume the jury followed the instructions. Thus, even assuming arguendo,
CALCRIM No. 361 did not apply—that is there was no evidence defendant failed to
explain or deny evidence—we presume the jury disregarded it. (People v. Vega (2015)
236 Cal.App.4th 484, 502–503 [jurors were instructed not all instructions were
necessarily applicable “ ‘mitigat[ing] any prejudicial effect’ ” related to giving
CALCRIM No. 361 if it were deemed improper].)
       We also cannot conclude the challenged instruction led to an inference of guilt.
(Id. at p. 502 [“CALCRIM No. 361 does not direct the jury to draw an adverse
inference”].) Rather, it merely permits a jury to consider a failure to explain or deny
incriminating evidence, noting such a failure to explain or deny alone is not a sufficient

                                             23.
basis upon which to infer guilt, and it highlights the prosecution’s burden to prove guilt
beyond a reasonable doubt. (Ibid.)
       Moreover, in People v. Saddler (1979) 24 Cal.3d 671, the California Supreme
court rejected an argument that a substantially similar instruction—CALJIC No. 2.62—
violated a defendant’s due process rights by denying him the presumption of innocence
and instead raising an inference of guilt. (Saddler, at pp. 679–680.) In so holding, the
Saddler court emphasized the instruction cautions the jury that the failure of a defendant
to deny or explain “ ‘does not create a presumption of guilt or by itself warrant an
inference of guilt, nor does it relieve the prosecution of its burden of proving every
essential element of the crime and the guilt of defendant beyond a reasonable doubt.’ ”
(Id. at p. 680.) Similar cautionary language is included in CALCRIM No. 361, which
warns that a defendant’s failure to explain or deny “is not enough by itself to prove guilt.
The People must still prove the defendant guilty beyond a reasonable doubt.” CALCRIM
No. 361 further instructs the jury, “If the defendant failed to explain or deny, it is up to
you to decide the meaning and the importance of that failure.” Like the language in
CALJIC No. 2.62, we conclude the cautionary language in CALCRIM No. 361 does not
relieve the prosecution of its burden of proving every essential element of the crime and
the guilt of defendant beyond a reasonable doubt. (See Saddler, at p. 680; People v.
Rodriguez (2009) 170 Cal.App.4th 1062, 1066–1067.) Accordingly, we find no violation
of defendant’s right to due process based on this instruction and instead conclude its
inclusion was harmless.3
       We reject defendant’s contention.




3      Defendant also contends his counsel was ineffective for failing to object; however,
because we address his claim on the merits and conclude any error in giving CALCRIM
No. 361 was harmless, we need not address his ineffective assistance claim which would
also require a showing of prejudice.


                                              24.
IV.    Cumulative Error
       Defendant argues the errors committed were cumulatively prejudicial and
deprived him of a fair trial. We disagree.
       “Under the ‘cumulative error’ doctrine, we reverse the judgment if there is a
‘reasonable possibility’ that the jury would have reached a result more favorable to
defendant absent a combination of errors. [Citations.] ‘The “litmus test” for cumulative
error “is whether defendant received due process and a fair trial.” ’ ” (People v. Poletti
(2015) 240 Cal.App.4th 1191, 1216–1217.)
       Here, there is no series of prejudicial errors to cumulate. Accordingly, defendant
cannot demonstrate the cumulative effect of the alleged errors resulted in prejudice. (See
In re Reno (2012) 55 Cal.4th 428, 483 [“As noted, claims previously rejected on their
substantive merits—i.e., this court found no legal error—cannot logically be used to
support a cumulative error claim because we have already found there was no error to
cumulate.”].)
V.     Defendant Forfeited his Challenge to the Imposed Fines and Fees
       Defendant next challenges the restitution fine and parole revocation fine, victim
restitution, court operations fee, and criminal conviction assessment imposed at
sentencing.
       A.       Relevant Procedural History
       At the sentencing hearing, the court ordered defendant to pay a restitution fine of
$10,000 pursuant to section 1202.4, a parole revocation fine of $10,000 pursuant to
section 1202.45, victim restitution pursuant to section 1202.4, subdivision (f) in the
amount of $5,000, a $40 court operations fee, and a $30 criminal conviction assessment.
Defense counsel did not object to the imposition of the fines and fees below.
       B.       Analysis
       Defendant argues the court violated his due process rights by imposing the
restitution and parole revocation fines as well the $40 court operations fee (§ 1465.8) and


                                              25.
$30 criminal conviction assessment (Gov. Code, § 70373) without determining whether
he had the present ability to pay these amounts. Defendant’s due process argument is
based on People v. Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas), which was decided
after defendant was sentenced and while his current appeal was pending. Relying on
Dueñas, defendant asserts the fines and fees must be stayed, and the matter remanded for
the court to determine his ability to pay.4
       Defendant concedes he did not raise his challenges below, but he argues our court
can consider the issue for the first time on appeal because the imposition of the fines and
fees violated his constitutional rights and Dueñas was a change in the law that took place
after his sentencing hearing. He also argues because the imposition of the fines and fees
violated due process they constitute an “unauthorized sentence.” He further contends he
is not precluded from raising this issue for the first time on appeal because it affects his
fundamental constitutional rights to due process, equal protection, and to be free from
excessive fines and fees. Finally, he contends his failure to object is excused because any
objection would have been futile given the governing law at the time of sentencing.
       In Dueñas, the defendant lost her driver’s license because she was financially
unable to pay her juvenile citations. (Dueñas, supra, 30 Cal.App.5th at p. 1161.) She
continued to reoffend for driving with a suspended license because the aggregating
criminal conviction assessments and fines prevented her from recovering her license.
(Ibid.) The Dueñas court described this as “cascading consequences” stemming from “a
series of criminal proceedings driven by, and contributing to, [the defendant’s] poverty.”
(Id. at pp. 1163–1164.) The Dueñas court concluded the defendant faced ongoing
unintended punitive consequences because of her inability to pay. (Id. at p. 1168.)


4     The California Supreme Court is currently considering whether trial courts must
consider a defendant’s ability to pay before imposing or executing fines, fees, and
assessments; and if so, which party bears the applicable burden of proof. (See People v.
Kopp (2019) 38 Cal.App.5th 47, 94–98, review granted Nov. 13, 2019, S257844.)

                                              26.
Dueñas determined those unintended consequences were “fundamentally unfair” for an
indigent defendant under principles of due process. (Ibid.) Dueñas held that “due
process of law requires the trial court to conduct an ability to pay hearing and ascertain a
defendant’s present ability to pay” before imposing court facilities and court operations
assessments under section 1465.8 and Government Code section 70373. (Id. at pp. 1164;
accord, People v. Castellano (2019) 33 Cal.App.5th 485, 488–489.) Additionally,
although the court is required by section 1202.4 to impose a restitution fine, the court
must stay the execution of the fine until and unless the People demonstrate the defendant
has the present ability to pay the fine. (Duenas, supra, 30 Cal.App.5th at p. 1164.)
       Even if we were to assume Dueñas applies to this case, we conclude defendant has
forfeited any challenge to his alleged inability to pay the imposed fines and fees. Here,
the court ordered defendant to pay a restitution fine of $10,000, the maximum amount
permitted under section 1202.4, subdivision (b). When the court imposes a restitution
fine greater than the $300 statutory minimum amount, “[s]ection 1202.4 expressly
contemplates an objection based on inability to pay.” (People v. Frandsen (2019)
33 Cal.App.5th 1126, 1153 (Frandsen).) Accordingly, while Dueñas had not been
decided at the time of defendant’s sentencing hearing, defendant had the statutory right to
object to the $10,000 restitution fine and demonstrate his alleged inability to pay, and
such an objection “would not have been futile under governing law at the time of his
sentencing hearing.” (Frandsen, at pp. 1153–1154 [Dueñas challenge forfeited by failure
to object at sentencing]; see People v. Aguilar (2015) 60 Cal.4th 862, 864, 868 [appellate
forfeiture rule applies to various fees imposed at sentencing].) Because defendant had the
statutory right to object to the imposition of the maximum restitution fine, and he failed
to do so, he has forfeited his claim on appeal. We conclude that defendant’s contentions
regarding the assessments imposed under section 1465.8 and Government Code
section 70373 are likewise forfeited. “As a practical matter, if [defendant] chose not to
object to a $10,000 restitution fine based on an inability to pay, he surely would not

                                             27.
complain on similar grounds regarding an additional [$70] in fees.” (People v. Gutierrez
(2019) 35 Cal.App.5th 1027, 1033.)
       Furthermore, defendant’s contention that his failure to object was excused because
the imposed fines and fees constituted an unauthorized sentence is meritless. (See People
v. Avila (2009) 46 Cal.4th 680, 729 [rejecting argument imposition of a restitution fine
under § 1202.4 was an unauthorized sentence not subject to forfeiture rule since
defendant did not have ability to pay].) As discussed, defendant could have requested an
ability to pay hearing pursuant to section 1202.4 at the time of sentencing, but he failed to
do so. “Had defendant brought his argument to the court’s attention, it could have
exercised its discretion and considered defendant’s ability to pay, along with other
relevant factors, in ascertaining the [restitution] fine amount.” (See People v. Avila, at
p. 729.) However, by failing to raise the issue below and introduce evidence of his
ability to pay, defendant waived his argument on appeal. (Ibid.)
       Because we conclude defendant forfeited this claim, he is not entitled to remand
for a hearing on the subject. We reject defendant’s contention.
VI.    Court did not Err in Refusing to Strike Defendant’s Firearm Enhancement
       and Remand is not Required
       Finally, defendant contends the court erred in refusing to strike his firearm
enhancement. Alternatively, he asserts remand is necessary for the court to consider
imposing a different firearm enhancement with a lesser sentence.

       A.     Relevant Procedural History
       The information charged defendant with one firearm enhancement allegation, “that
a principal personally and intentionally discharged a firearm … within the meaning of
Penal Code section[] 12022.53(d).” During the sentencing hearing, defense counsel
urged the court to strike the firearm enhancement allegation and to sentence defendant to
25 years to life imprisonment, asserting a sentence of 50 years to life would be
“tantamount to a sentence of death” to defendant “in that he would not have the


                                             28.
possibility of being released until he’s in his late … 70’s, early 80’s.” The court
acknowledged it had discretion to strike the 25-year-to-life firearm enhancement, but it
declined to exercise its discretion to do so. The court based its decision on the record
before it, including that defendant went to a party armed and shot the victim after an
alleged verbal altercation and no weapon was found on the victim.

       B.     Standard of Review and Applicable Law
       Section 12022.53 sets out three different sentence enhancements for the personal
use of a firearm in the commission of certain enumerated felony offenses: (1)
subdivision (b) provides for a 10-year enhancement for the personal use of a firearm;
(2) subdivision (c) provides for a 20-year enhancement for the personal and intentional
discharge of a firearm; and (3) subdivision (d) provides for a 25-year-to-life enhancement
for the personal and intentional discharge of a firearm causing great bodily injury or
death. (People v. Tirado (2019) 38 Cal.App.5th 637, 642 (Tirado), review granted
Nov. 13, 2019, S257658.) Previously, section 12022.53, subdivision (h) prohibited trial
courts from striking section 12022.53 enhancements. (Tirado, at p. 642.) However,
Senate Bill No. 620 (2017-2018 Reg. Sess.), effective January 1, 2018, amended this
section to give trial courts discretion to “ ‘strike or dismiss’ ” firearm enhancements
imposed pursuant to section 12022.53 “ ‘in the interest of justice pursuant to [s]ection
1385.” (Tirado, at p. 642.)
       The denial of a motion to dismiss pursuant to section 1385 is reviewed for abuse
of discretion, and “an abuse of discretion occurs where the trial court was not ‘aware of
its discretion’ to dismiss.” (People v. Carmony (2004) 33 Cal.4th 367, 378; Tirado,
supra, 38 Cal.App.5th at p. 642.) A trial court does not abuse its discretion unless its
decision is so irrational or arbitrary that no reasonable person could agree with it.
(People v. Carmony, at p. 377.) The trial court is presumed to have acted to achieve
legitimate sentencing objectives, and its discretionary determination to impose a



                                             29.
particular sentence will not be set aside on review absent the required showing of abuse
of discretion. (Id. at pp. 376–377.)
       C.     Analysis
       Defendant asserts the court abused its discretion in refusing to strike the firearm
enhancement. Alternatively, he asserts he should be entitled to a remand for a new
sentencing hearing to permit the court to consider imposing a lesser sentence under
section 12022.53, subdivision (b) or (c) in lieu of the term imposed under subdivision (d).
       The People respond the court did not abuse its discretion and defendant forfeited
his claim that the matter should be remanded for the court to consider a lesser sentence
under the other provisions of 12022.53 by failing to raise the issue below. They further
argue the recent amendment to section 12022.53 does not authorize the imposition of an
alternative firearm enhancement.
       We cannot conclude the court abused its discretion in refusing to strike the
section 12022.53, subdivision (d) enhancement, nor do we agree defendant is entitled to
remand. Here, the record establishes the court was aware of its discretion to strike the
charged firearm enhancement and, based on the record before it evidencing that
defendant arrived at the party armed and shot an unarmed victim after a verbal
altercation, declined to strike the firearm enhancement. We cannot conclude the court’s
decision was irrational or arbitrary.
       We also cannot conclude defendant is entitled to a remand for the court to consider
imposing a different firearm enhancement under section 12022.53, subdivision (b) or (c).
In Tirado, our court concluded “[n]othing in the plain language of sections 1385 and
12022.53, subdivision (h) authorizes a trial court to substitute one enhancement for
another.” (Tirado, supra, 38 Cal.App.5th at p. 643.) We noted the language of
sections 12022.53, subdivision (h) and 1385 “indicates the court’s power pursuant to
these sections is binary: The court can choose to dismiss a charge or enhancement in the



                                            30.
interest of justice, or it can choose to take no action. There is nothing in either statute
that conveys the power to change, modify, or substitute a charge or enhancement.”
(Tirado, at p. 643.) We further acknowledged if the prosecution had alleged all three
section 12022.53 enhancements and the jury had found them all true, the court would
then have had the discretion to strike the section 12022.53, subdivision (d) enhancement
and either impose one of the other two enhancements or strike them as well. (Tirado, at
p. 644.) However, because there, as here, the People exercised their charging discretion
to allege only one enhancement, the trial court was limited to either imposing or striking
that enhancement. (Ibid.)
       In so holding, our court expressly disagreed with People v. Morrison (2019)
34 Cal.App.5th 217 (Morrison), a decision by our sister court, which defendant relies
upon in support of his argument he should be entitled to remand on this basis.5 Although

5       In Morrison, the defendant was sentenced to prison for 50 years to life—25 years
to life on the murder count and 25 years to life for the firearm enhancement. (Morrison,
supra, 34 Cal.App.5th at p. 220.) The defendant filed a request to recall the sentence
pursuant to section 1170, subdivision (d)(1), based on recent amendments to section
12022.53 that gave the court the discretion, effective January 1, 2018, to strike the
firearm enhancement under its provisions. (Morrison, at p. 220.) The court held a
hearing, in which it recalled the sentence but denied the request to strike the firearm
enhancement. (Ibid.) In a subsequent hearing, the court reimposed the original sentence
of 50 years to life, consisting of 25 years to life for the murder count and 25 years to life
for the firearm enhancement. (Ibid.) On appeal, the defendant argued the case should be
remanded for resentencing because the court did not understand the scope of its
discretion. (Ibid.) He acknowledged that the trial court acted properly in declining to
strike the enhancement completely. (Id. at p. 221.) But he argued the court had the
discretion to modify the enhancement from that established by section 12022.53,
subdivision (d), which carries a term of 25 years to life, to a “lesser included”
enhancement under section 12022.53, subdivision (b) or (c), which carry lesser terms of
10 years or 20 years, respectively. (Ibid.)

       The First District held “the court could impose an uncharged enhancement under
section 12022.53, subdivision (b) or (c) in lieu of an enhancement under section
12022.53, subdivision (d) if it was unsupported by substantial evidence or was defective
or legally inapplicable in some other respect.” (Morrison, supra, 34 Cal.App.5th at
p. 222.) It reasoned, accordingly, there was “no reason a court could not also impose one

                                              31.
we recognize review has been granted, we see no reason to depart from our analysis and
conclusion in Tirado. Defendant is not entitled to a remand to permit the trial court to
exercise its discretion to impose an enhancement under section 12022.53 that carries a
lower sentence, when no such enhancement was alleged.
       We reject defendant’s final contention.
                                     DISPOSITION
       We affirm the judgment.



                                                               DE SANTOS, J.
WE CONCUR:



HILL, P.J.



PEÑA, J.




of these enhancements after striking an enhancement under section 12022.53, subdivision
(d), under section 1385.” (Id. at pp. 222–223.) The court rejected the People’s argument
that it was clear from the court’s comments it would not exercise its discretion to impose
an enhancement under section 12022.53, subdivision (b) or (c) instead of a lifetime
enhancement under section 12022.53, subdivision (d) in the interests of justice.
(Morrison, at p. 223.) The First District held “[a]lthough the court stated adequate
reasons for declining to strike the lifetime enhancement under section 12022.53,
subdivision (d), the record does not reflect whether it understood that it could impose a
lesser enhancement under section 12022.53, subdivision (b) or (c) instead.” (Id. at
pp. 223–224.)

                                            32.